


116 HR 7674 IH: COVID–19 Data Transparency Act
U.S. House of Representatives
2020-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7674
IN THE HOUSE OF REPRESENTATIVES

July 20, 2020
Mr. Beyer (for himself, Ms. Sewell of Alabama, Mr. García of Illinois, Mr. Serrano, Ms. Scanlon, Mr. Horsford, Mr. Connolly, Mr. Perlmutter, Mr. Lipinski, Mr. Cisneros, Ms. Dean, Mr. Pascrell, Mr. Suozzi, Mr. Langevin, Ms. McCollum, Mrs. Axne, Ms. Porter, Mr. Garamendi, Mr. Grijalva, Mrs. Watson Coleman, Ms. Gabbard, Mr. Cárdenas, Mr. Welch, Mrs. Lawrence, Mr. Sablan, Ms. Sherrill, Ms. Spanberger, Mr. Gonzalez of Texas, and Mr. Engel) introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To require the Director of the Centers for Disease Control and Prevention to create a standardized method for State, Tribal, and local health departments to report to the Centers with respect to COVID–19, and for other purposes.


1.Short titleThis Act may be cited as the COVID–19 Data Transparency Act. 2.Standardized method for health department reporting (a)In generalNot later than 30 days after the date of enactment of this Act, the Director of the Centers for Disease Control and Prevention shall create a standardized method for State, Tribal, and local health departments to report to the Centers with respect to COVID–19 the following:
(1)Daily hospitalizations of patients in the respective jurisdiction with a confirmed or presumed case of COVID–19. (2)Daily numbers of such patients in the intensive care unit.
(3)Daily numbers of such patients on ventilators. (4)How long such patients have been in the hospital.
(5)Daily numbers of diagnostic and serological tests administered for SARS–CoV–2 with respect to patients in the respective jurisdiction, disaggregated by— (A)the type of test; and
(B)the testing positivity rate of each type of test. (6)The sensitivity and specificity of each such type of test.
(7)Daily numbers and percentages of contacts traced with respect to patients in the respective jurisdiction. (8)The rate of transmission of SARS–CoV–2 in the respective jurisdiction.
(b)Posting by CDCThe Director of the Centers for Disease Control and Prevention shall— (1)post the information described in paragraphs (1) through (8) of subsection (a), to the extent such information is in the possession of the Centers, on the public website of the Centers, except that such posting shall exclude any individually identifiable information; and
(2)to the extent feasible disaggregate such information by State, Tribal, and local jurisdiction. (c)UpdatesThe Director of the Centers for Disease Control and Prevention—
(1)shall, as appropriate, periodically update the method posted under subsection (a); and (2)may revise and expand the reporting categories listed in such subsection.

